        Case: 3:19-cv-00904-jdp Document #: 38 Filed: 04/27/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CARLOS LINDSEY,

        Plaintiff,
                                                     Case No. 19-cv-904-jdp
   v.

STACEY HOEM, TORRIA VAN BUREN,
HEATHER SCHWENN, AND MS. CLINE,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.




        /s/                                                 4/27/2020
        Peter Oppeneer, Clerk of Court                        Date
